COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Renato Acain, et al. v. International Plant Services, LLC, Noureddine
                          Ayed, Karim Ayed, Richard Dale Johnston, Adrienne Wilson, and
                          Leysander Bustamonte

Appellate case number:    01-13-00310-CV

Trial court case number: 2011-32519

Trial court:              113th District Court of Harris County

       It is ordered that Appellees’ Motion for En Banc Reconsideration is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*


Date: December 4, 2014



*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.